Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-1-2009

USA v. Jeffrey Riggins
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2084




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Jeffrey Riggins" (2009). 2009 Decisions. Paper 1603.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1603


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 08-2084


                            UNITED STATES OF AMERICA
                                       v.

                                   JEFFREY RIGGINS,
                                            Appellant




                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                  (D.C. No. 06-cr-700-1)
                       District Judge: Honorable Juan R. Sanchez


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    March 13, 2009

                   Before: Fuentes, Chagares, Tashima,* Circuit Judges
                                  (Filed: April 1, 2009)


                                         OPINION


TASHIMA, Circuit Judge.

       On October 24, 2007, a jury convicted Appellant Jeffrey Riggins of 25 counts of

possession of cocaine base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),



       *
        The Honorable A. Wallace Tashima, Senior United States Circuit Judge, United
States Court of Appeals for the Ninth Circuit, sitting by designation.
and one count of possession of a firearm by a convicted felon, in violation of 18 U.S.C. §

922(g)(1). Riggins argues that his conviction should be vacated because the District

Court erred when it denied him a Franks 1 hearing to determine the validity of the affidavit

submitted in support of his arrest.

                                              I.

       Because we write for the parties, we recite only those facts necessary to our

analysis of the issue presented on appeal. Riggins was the target of a long-term drug

investigation by the federal government. On December 5, 2006, agents executed a search

warrant at Riggins’ apartment. Riggins was present during the search and was taken into

custody after the agents found drug paraphernalia and a firearm. Later that same day, a

federal magistrate judge issued a criminal complaint and arrest warrant for Riggins. On

July 12, 2007, Riggins moved for a Franks hearing, contending that the affidavit in

support of the arrest warrant contained false statements made deliberately or with reckless

disregard for the truth. The District Court denied the motion, holding that the affidavit

contained no deliberately or recklessly false statements, and that, even if all the contested

language were excised from the affidavit, there remained probable cause for Riggins’

arrest. The jury found Riggins guilty, and this appeal followed.

                                             II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have



       1
           Franks v. Delaware, 438 U.S. 154 (1978).

                                              2
jurisdiction review the District Court’s decision pursuant to 28 U.S.C. § 1291.

                                            III.

        Riggins challenges only the validity of the arrest warrant; he does not argue that

any evidence introduced against him at trial was obtained as a fruit of the allegedly illegal

arrest. The arrest warrant was issued only after federal agents gathered evidence from

Riggins’ apartment pursuant to a search warrant whose validity Riggins does not

challenge. Nor did Riggins make a post-arrest statement or otherwise suffer prejudice as

a result of the arrest.

       A conviction may not be overturned simply because the defendant was illegally

arrested:

       An illegal arrest, without more, has never been viewed as a bar to
       subsequent prosecution, nor as a defense to a valid conviction . . . . The
       exclusionary principle of Wong Sun and Silverthorne Lumber Co. delimits
       what proof the Government may offer against the accused at trial, closing
       the courtroom door to evidence secured by official lawlessness.
       Respondent is not himself a suppressible “fruit,” and the illegality of his
       detention cannot deprive the Government of the opportunity to prove his
       guilt through the introduction of evidence wholly untainted by the police
       misconduct.

U. S. v. Crews, 445 U.S. 463, 474 (1980) (citations and footnote omitted); accord Virgin

Islands v. Josiah, 641 F.2d 1103, 1105 (3d Cir. 1981). Because Riggins’ conviction

would not be overturned even if the District Court erred in denying him a Franks hearing,

we need not determine whether the denial of such a hearing was erroneous.

       For the forgoing reasons we will AFFIRM the judgment of the District Court.



                                              3